AO 245B (Rev. 05/15/2018) .\'udgment in a Criminal Petty Case (Modified} Page 1 of l

UNITED STATES DISTRICT COURT
soUrHERN DisTRICT oF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For OHenses Committed On or Aher Novcmber 1, 1987)

Juan Antonio Juarez_CanaleS Case Number: 3218-mj-23085-BLM

 

Roxana San oval ijj§ g r~ m
Dejéndant’sAt[or rey rn § L. c U

 

REGISTRATIoN No. 81490293 DEC l l 2013

 

 

 

THE DEFENDANT:
pleaded guiltyto count($) 1 of Complaim L`__v_;_/" Dap‘o+?
|:l Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number§s)
8:1325(&)(2) ‘ ILLEGAL ENTRY (Misdemeanor) l

|:| The defendant has been found not guilty on count(s)
I:l Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: $10 WAIVED lX| Fine: WAIVED
|X| Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all iines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Tuesday, December ll, 2018
Date of Imposition of Sentence

Ho`N“'oRABLE MIcHAEL s. BERG
UNITED srArEs MAGISTRATE JUDGE

szls-mj-zsoss-BLM

 

 

